Citation Nr: 0628659	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-103 88	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from February 1942 to March 
1945, and he received the Purple Heart Medal. He died in 
December 2001, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal was previously before the Board in March 2003 
when it was remanded to the RO for additional information, 
including to obtain a medical opinion indicating whether the 
veteran's service connected injuries, most notably a gunshot 
wound to the chest and a liver condition were related to the 
causes of his death, namely congestive heart failure and 
pulmonary edema. A VA medical opinion was completed in 
September 2005. In the September 2005 medical opinion, a VA 
examiner addressed whether the veteran's service connected 
disabilities had caused the veteran's death.  

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service- connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1) (2005).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service-connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases. See 38 C.F.R. § 3.312(c)(3) (2005).

In the September 2005 VA medical opinion, the VA clinician 
addressed the cause of the veteran's death.  However, more 
detailed clinical information in the form of a medical 
addendum is necessary to determine if, in any way, a service 
connected disability also contributed to cause the veteran's 
death.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the VA 
examiner who rendered the September 2005 
VA medical opinion to offer an addendum. 
In conjunction with the opinion addendum 
the examiner must review the claims 
folder, and the pertinent medical records 
contained therein. If the examiner who 
rendered the opinion in September 2005 is 
not available or no longer works for VA 
then another VA physician should offer an 
opinion indicating whether: 



(a) Is it as likely as not (a 50% or 
higher degree of probability) that a 
service connected disability of the 
veteran, singly or jointly with some other 
condition, were the immediate or 
underlying cause of death or were 
etiologically related thereto?

(d) Is it as likely as not (a 50% or 
higher degree of probability) that a 
service connected disability contributed 
substantially or materially to cause the 
veteran's death, combined to cause death, 
or aided or lent assistance to the 
production of death?  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for the 
cause of death and Dependents' Educational 
Assistance benefits under Chapter 35, Title 
38, United States Code are warranted. If 
the benefits sought are not granted, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


